UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 26, 2016 ENTRAVISION COMMUNICATIONS CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-15997 95-4783236 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2425 Olympic Boulevard, Suite 6000 West Santa Monica, California 90404 (Address of principal executive offices) (Zip Code) (310) 447-3870 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders On May 26, 2016, Entravision Communications Corporation (the “Company”) held its annual meeting of stockholders (the “Annual Meeting”). As of the record date of April 8, 2016, there were a total of 64,740,312 shares of Class A common stock and 14,927,613 shares of Class B common stock issued and outstanding and entitled to vote at the Annual Meeting. At the Annual Meeting, 55,508,320 shares of Class A common stock and 14,927,613 shares of Class B common stock were present in person or by proxy, representing a quorum. At the Annual Meeting, the Company’s stockholders: (i)elected each of the six persons listed below under “Election of Directors” to serve as a director of the Company until the next annual meeting of stockholders; and (ii) ratified the appointment of Grant Thornton LLP, as the Company’s independent auditor for the fiscal year ending December 31, 2016.The results of the voting at the Annual Meeting on each such matter are set forth below. 1. Election of Directors: Name For Withheld Broker Non-Votes Walter F. Ulloa Paul A. Zevnik Gilbert R. Vasquez Patricia Diaz Dennis Juan Saldivar von Wuthenau Martha Elena Diaz 2. Ratification of the appointment of Grant Thornton LLP, as the Company’s independent auditor for the fiscal year ending December 31, 2016: Votes For Votes Against Abstentions Broker Non-Votes 0 - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ENTRAVISION COMMUNICATIONS CORPORATION Date:May 27, 2016 By: /s/ Walter F. Ulloa Walter F. Ulloa
